DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-22, and 24-32, 34, 39, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Crum (US 20070259157) in view of Rentzhog (Progress in Organic Coatings 57 (2006) 183-194) in view of Carrier (WO0073392) in view of Manzini  (US 20100050889) .
Claims 15, 20, 30, 34:  Crum teaches a method of applying a coating to a magnetizable layer (abstract).  It specifically teaches taking a magnetizable layer (prime magnet intermediate), which, as shown in figure 2, includes a magnetic layer 32 (a magnetizable component) as well as printable continuous coating layers 34,36,38 which have been coated directly on the top of the surface of the magnetizable layer (and so are reasonably considered to be top coating that surface) [0052].  The coating layers are made from curable (polymeric) pigmented inks (inks are liquid) [0048], and so include printing an ink upon the magnetizable layer and printing another ink layer onto the previously printed ink layer.  An image 40 is then printed with printing ink (so the coating is printable and capable of being printed on with the printing ink to provide printed indicia on the printable surface) directly onto the printable coating layers 34,36,38 on the magnetizable layer (claim 34) [0052-0053].  While this exemplary embodiment shows the layers as having varying pigment densities [0052], Crum teaches that the function of these pigmented layers applied to the magnetic substrate surface is to cover up the dark color of the magnetic layer, so that it does not detract from the subsequently deposited image, from which it is readily apparent for the layer to be opaque, since the taught purpose of this layer is that it cannot be seen through in order render the underlying magnetic material no longer visible [0017], additionally this is the “opaque backing coating” that the printed layer is taught to be deposited upon, so it is expected to be opaque [0002], and this layer may comprise plural pigmented layers to fully mask the darkness of the magnetic layer [0027], and that this may be accomplished by either making the pigment layers with varying pigment densities (as in the example of figure 2) or by having them be layers of uniform density [0020,0024].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the pigmented layers uniform because Crum teaches that is an effective alternative structure for these pigmented layers in order to 
Crum teaches flexography is commonly employed when creating these magnets and for printing decorative items, and that in such flexography, a series of flexographic plates and stations (stands) are used to print the image, with different stations (stands) being used to print different colors of the image [0009].  Thus the number of stands determines the number of different colors that can be used to form the image.  More colors are more expensive (more stands) but are notoriously well known to provide a more desirable decorative or informative image.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a series of three stands in a flexographic press for these layers in order to be able to produce an image of three different colors.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges of “3 stands” flexographic printing through process optimization for the deposition of the three decorative layers 34,36,38 printed upon the magnetic layer, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 18 and 41).
Crum teaches that flexographic presses are commonly used in the art to create such images (the uniform printable coating layer is part of the image).  It further teaches that in such 
However, Crum does not specifically teach what inks are used for flexographic printing or using a corona treatment.
Rentzhog is likewise directed towards flexographic printing processes on coated polymeric substrates, specifically teaching aqueous based liquid acrylic resin compositions as the ink for the printing process (abstract).  It specifically teaches that aqueous acrylic ink blend are useful for such printing processes and can include different additives to improve the printing quality, including agents that increase the drying speed of the ink (surface solvent evaporation promoting agent) or improve the wettability of the ink (ink absorption promoting agent) (introduction section, ¶2-3).    
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a flexographic process as taught by Rentzhog, including using ink (liquid) that is an aqueous based composition containing an acrylic resin and additives such as a surface solvent evaporation promoting agent (which accelerates drying and so would could be considered to accelerate drying of subsequently deposited printing ink layers since the surface they are deposited will be relatively drier and an ink absorption promoting agent to deposit the image layers in the process of Crum, since it was taught to be a good flexographic process and ink composition which is tailorable to control the speed (throughput) of the process and the properties of the final printed layers.
Rentzhog further teaches that the surface energy of the substrate is an important parameter in the produced print quality, including adhesion and wettability.  It teaches that a corona treatment can be used to increase the surface energy of the substrate to which the coating is applied in order to improve these properties (introduction ¶1).  Thus, the produced 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to corona treat the magnetizable layer surface in order to improve the adhesion and print quality of the flexographically printed aqueous acrylic ink subsequently deposited directly onto that surface. 
Rentzhog teaches including additives in the printing ink to improve its properties, but it does not specifically teach including a pH buffering agent or a polymerization promotion agent.
Carrier is also directed towards aqueous printing inks (title) useful for flexography (page 19, lines 5-10).  Carrier likewise teaches using acrylic resin, but further teaches that a styrene acrylic resin is a preferred resin for the ink (page 16, lines 1-5).  It further teaches it is desirable to include additional additives to these inks. Carrier teaches including pH buffers in order to control the acidity of the ink (page 31, lines 10-15).  Carrier teaches using cobalt acetate (transition metal salt) as a polymerization promotion agent for the ink (page 17, lines 20-30).  Carrier further teaches including calcium carbonate and titanium dioxide powder in the ink composition in order to act as opaque pigments (page 22, lines 19-26).  Since applicant teaches that calcium carbonate also acts as an ink absorption agent as well as a buffering agent, it will perform those functions as well.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include a pH buffering agent and a polymerization promotion agent in the ink composition of Rentzhog, since they were taught to be desirable additives to include in such flexographic ink compositions, in order to obtain their specific functions 
Crum and Rentzhog do not specifically teach using infrared heat to dry the printable coating.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to accelerate drying the printable coating using infrared heat in order to be able to reduce the distance between adjacent printing stations.  Since the printable coating will be relatively drier than it would be without heating it can be considered to accelerate drying of the subsequently deposited printing ink since the surface is relatively drier.
Rentzhog teaches including additives in the printing ink to improve its properties, but it does not specifically teach including opaque pigments to the ink.
Carrier is also directed towards aqueous printing inks (title) useful for flexography (page 19, lines 5-10).  Carrier likewise teaches using acrylic resin, but further teaches that a styrene acrylic resin is a preferred resin for the ink (page 16, lines 1-5).  It further teaches it is desirable to include additional additives to these inks. Carrier teaches including calcium carbonate and titanium dioxide powder in the ink composition in order to act as opaque pigments (page 22, lines 19-26).  Since applicant teaches that calcium carbonate also acts as an ink absorption agent as well as a buffering agent, it will perform those functions as well.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include calcium carbonate and/or titanium oxide (powders)(claim 30) in the ink composition of Rentzhog, since they were taught to be desirable to include as pigments in such inks and would produce no more than predictable results.
Rentzhog exemplifies using 20wt% pigment in the (wet) dispersion (section 2.1).  It does not teach what the concentration would be after drying but before curing.  However, MPEP 
Rentzhog further teaches using anilox rolls as a component of the flexographic system (section 3.3 ¶1).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an anilox roll in each of the stands to flexographically print these layers (thus using a first anilox roll to print the composition and using another, second, anilox roll in the following stand to print the composition onto the composition layer that has been already printed by the first roll) since it was taught to be an important component of the flexographic system (claim 19).
Anilox rolls are used for each station (to provide the ink) in the flexographic process of Crum in view of Rentzhog in view of Manzini.  
However, Navi is also directed towards flexographic coating processes and systems using anilox rolls (abstract).  It teaches that in such systems, the doctor blade is used to control the amount of ink supplied to the anilox roll (col 2, lines 33-39).  Navi further teaches that anilox rolls can be coated with ceramic coatings and have carrying capacities between 0.2 and 30 cbm (cubic billion microns) (col 4, lines 20-35).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use plural ceramic anilox rolls having capacities between 0.2 and 30 CBM, since such rolls were known and effective for flexographic coatings processes in order to control the amount of ink supplied to the substrate.
However, they do not specifically teach using different specifications for the rolls,  13bcm for one roll and 21 bcm for another roll, both having a 30-degree hex channel pattern for the anilox rolls.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to choose a rolls having different specifications, including specifically having a 13 BCM and a roll having a 21 BCM in order to control the color density of each of those inks in the produced image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges of 13bcm for a first roll and 21BCM for a second roll through process optimization, based upon the specific color saturation desired for each ink, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Donato further teaches that in an anilox roll there are four basic patterns that can be used: 60o, 30o, 45o, and trihelical.  It further teaches that the 30o pattern is a hexagonal channel pattern, which is the closest packed and reduces screening and increases densities when the cell's ink is transferred (page 77).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a same 30o hex channel pattern for the (claims 15, 16, 20 and 42). 
Claim 17: Rentzhog teaches operating the flexographic system at 0.3m/s (60ft/min), which reads upon applicant's claimed range (section 3.3 ¶1).  Additionally, the speed of the flexographic press is a result effective variable controlling the throughput of the process, with higher speeds causing more productivity, but the systems are limited in what speeds they can effectively operate at.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges of “60-70 feet per minute” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 17).
Claims 21, 22, 24-28, 30 and 31:  Rentzhog teaches including additives in the printing ink to improve its properties, but it does not specifically teach including a pH buffering agent or a polymerization promotion agent.
Carrier is also directed towards aqueous printing inks (title) useful for flexography (page 19, lines 5-10).  Carrier likewise teaches using acrylic resin, but further teaches that a styrene acrylic resin is a preferred resin for the ink (page 16, lines 1-5).  It further teaches it is desirable to include additional additives to these inks. Carrier teaches using cobalt acetate (transition metal salt) as a polymerization promotion agent for the ink (page 17, lines 20-30).  Carrier further teaches including calcium carbonate and titanium dioxide powder in the ink composition in order to act as opaque pigments (page 22, lines 19-26).  Since applicant teaches that calcium carbonate also acts as an ink absorption agent as well as a buffering agent, it will perform those functions as well.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include calcium carbonate and/or titanium oxide (powders) in the ink composition of (claims 21-22, 27, and 30).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include cobalt transition metal salts in the ink composition of Rentzhog, since it was taught to be an effective polymerization promotion agent in such compositions and would produce no more than predictable results (claims 24-26).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a styrene-acrylic resin as the resin in Rentzhog, since it was taught to be a preferred resin in such compositions and would produce no more than predictable results (claim 31).
Claim 32:  Carrier exemplifies using 5-60wt% of the resin (dry) dispersion (page 18, lines 25-30).  It does not teach what the concentration would be after drying but before curing.  However, MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Claim 36: Carrier teaches that the inks will be stable when they are controlled to have >7 pH, which is a range that is traditionally known to be suitable for these inks (page 14, line 25 through page 15, line 1).  This known, effective, and traditional pH range overlaps with the claimed one.
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 39: Crum teaches building up the thickness of the opaque layer in order to further conceal the darkness of the magnetic layer below it [0058] with the goal being to produce a layer that has sufficient density to conceal this darkness appearance of the magnetic layer 
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “between 0.008 inches and 0.001 inches in thickness” through process optimization, so that the final film thickness will be sufficient to cover up the color of the magnetic layer, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 43: Crum teaches that the finished product is a sheet upon which the magnetizable layer and printable coating layer are not intended to be separated, since they form an integral part of the desired final product [0002-0003].  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the layers not be divisible because they are taught to remain attached to each other, and dividing them would be acting contrary to the purpose of those layers.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Crum (US 20070259157) Crum (US 20070259157) in view of Rentzhog (Progress in Organic Coatings 57 (2006) 183-194) in view of Carrier (WO0073392) in view of Manzini  (US 20100050889) further in view of Navi (US 4445433) in view of Donato (Corrugated Today (July/August 2008) 76-81) further in view of Nichols (US 6184268).
Crum in view of Rentzhog teaches including many additives in the ink, but it does not specifically teach including a starch.
However, Nichols is also directed towards printer ink compositions (abstract).  It teaches including starches as additive to the composition in order to affect the properties of the composition, such as in order to control its viscosity (col 13, lines 50-65).  
(claim 23).  
Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Crum (US 20070259157) Crum (US 20070259157) in view of Rentzhog (Progress in Organic Coatings 57 (2006) 183-194) in view of Carrier (WO0073392) in view of Manzini  (US 20100050889) further in view of Navi (US 4445433) in view of Donato (Corrugated Today (July/August 2008) 76-81), further in view of Cook (US 20110086957).
 As discussed above, an aqueous acrylic resin material is used as the vehicle for the pigments that are added to it in order to make the coating opaque (hiding the color of the magnetic layer).  However, it does not specifically teach being organic solvent free (though it does not teach including organic solvents).
Cook is also directed towards aqueous ink compositions, and more specifically the vehicle (solvent for the pigment) for such compositions (abstract) to which pigments are to be added [0006]. However, it further teaches that it is important to minimize if not entirely avoid volatile organic compounds from solvents or free monomers in the ink compositions, since they can be hazardous to the health of people who use them [0003], it teaches making the ink compositions aqueous without the use of (organic) solvents because they can create volatile organic compounds [0008].
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to not include organic solvents in their aqueous-based compositions, as taught by Cook, in order to avoid the negative effects on the health of people who are exposed to these compositions, thus making the process using those compositions safer (claim 35).
As discussed above, an aqueous acrylic resin material is used as the vehicle for the pigments that are added to it in order to make the coating opaque (hiding the color of the 

Cook further exemplifies good aqueous acrylic resin solutions that have pH of 8.5-9.2,  boiling points of 212oF (100oC), and densities of 9 lbs per gallon, while producing excellent pigment wetting [0058-0059].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such known aqueous acrylic ink vehicles, since they were known to the art and taught to be useful to carry pigments and doing so would produce no more than predictable results, such as having a pH of 8.5-9.2 and having a boiling point of about 212oF (claims 36 and 37).
Regarding claim 38, Cook teaches that the density of its vehicle (to which pigment would be added in the desired concentration) has a density of 9 lbs per gallon, while producing excellent pigment wetting [0058-0059].  Since the pigment (e.g. TiO2, with 4.23g/cm3) is significantly denser than the claimed range of 12-13lbs/gal, while the vehicle is significantly less, the density of the ink used in the process is a result effective variable determining the concentration of the pigment in the vehicle, which in turn determines the opacity of the ink and the amount required to produce a sufficient density of particulate (pigment) material to conceal the appearance of the magnetic layer, which as discussed above, is what Crum desires from this material layer (Crum claim 12).
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “12-13lbs/gal” through process optimization of the concentration of pigment in the ink in order to produce a desired degree of opacity of the deposited layer, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)(claim 38)
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Crum (US 20070259157) Crum (US 20070259157) in view of Rentzhog (Progress in Organic Coatings 57 (2006) 183-194) in view of Carrier (WO0073392) in view of Manzini  (US 20100050889) further in view of Navi (US 4445433) in view of Donato (Corrugated Today (July/August 2008) 76-81) further in view of Pearl (US 20070104899).
As discussed previously, Crum teaches that its printable coating layer is pigmented to create an opaque white layer that stops the dark color of the underlying substrate from being visible and so interfering with the quality of an image deposited on it [0017].  It does not particularly teach having a L value of at least 90, according to the CIE-Lab color space reference standard.
Pearl is also directed towards the problem of printing images onto darkly colored surfaces [0002].  It teaches that the surface that images are deposited onto, like Crum, should be white or at least very light in its color (that would be having a high “L” value) in order for the image to have good quality [0021].  Like Crum, it identifies a solution to this to be to deposit an opaque and very light layer on the dark surface in order to mask the dark color of the surface from being visible [0035], its most preferred color for this opaque and very light layer is, like Crum, that the layer be white [0040].  Pearl teaches that “white” has an “L” value of 100 [0088].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an opaque color with a very high “L” value, including particularly an “L” value of 100 for the printable coating layer since, that corresponds to the preferred white color for this layer, and using such a light colored layer was taught to be preferred in order to allow the subsequently deposited image to have good quality.  Doing so would produce no more than predictable results (claim 40).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are not convincing in view of the amended grounds of rejection necessitated by amendment.


Regarding the argument that Crum requires non-uniform pigmentation coatings, so using uniform pigmentation coatings would be either unsatisfactory or modifying the principle of operation or taught away from by Crum.  However, as stated in the office action, Crum teaches that the pigmentation layers may “have a substantially equal density throughout the layer, or alternatively, the density of the particulate material may range from high density areas to low density areas”[0020].  Crum teaches that these layers can be plural layers [0027].  While it provides an example where the alternative non-uniform density pigmentation is shown [0052], that is not a required feature.  Crum directly teaches uniform pigmentation as a satisfactory choice to perform the desired function for these layers, so doing so is of the principle of operation and not taught away from by Crum. 
Regarding applicant’s arguments directed towards the patentability of the new claim limitations, the patentability of these new limitations have been considered in the office action above.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Crum (and each of Rentzhog, Carrier, and Manzini) does not, by itself, need to teach all of the limitations of the claims, since the rejections are based upon a combination of references.
The arguments are not convincing.
Conclusion
No current claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOEL G HORNING/Primary Examiner, Art Unit 1712